Claims 1 to 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the weight amount of (B) is unclear as there is no basis for this amount.  
	In claim 31, it is unclear if this curing catalyst is different from the catalyst (D) in claim 1.  Since claim 30 requires contact the composition of claim 1 (i.e. it will already contain the catalyst (D)), there is a question as to whether or not this is an additional catalyst.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 to 37 of copending Application No. 17/132,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the definition of instant R2 includes cyclic containing hydrocarbon groups, which includes the specific A divalent C5-C20 aryl in the polysiloxane imide of ‘315.  That is, the siloxane imide in ‘315 is a specific of the claimed genus.  Also a quick review of the dependent claims in ‘315 show that they include the specifics of the dependent claims in ‘234.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14 to 16, 18 to 28 and 30 to 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al.
Gross et al. teach a silicone composition that contains a vinyl diorganopolysilox-ane (A) that corresponds to claimed (B), a silicone polyimide block copolymer that has vinyl groups (B) that corresponds to claimed (A), an SiH siloxane (C) that corresponds to claimed (C), a catalyst (E) that corresponds to claimed catalyst (D) and various additives.  Please see column 1, lines 32 and on.  Please note that the amounts of (A) and (B) in Gross et al. (corresponding to claimed (B) and (A) respectively) are present in amounts that overlap with that claimed to such a substantial amount that the amounts in column 1 anticipate the claimed amount of (B) of from 0 to 80 parts by mass (though as noted supra this claimed amount is confusing).
More specifically attention is directed to the working examples, for instance as found in Table 1.  Using the first composition in this table, it shows a composition having 4.3 wt% siloxane polyimide (claimed (A)).  Since the basis for (B) in the claims is not clear, one could consider 4.3 wt% to be 1 part by mass and, since the total amount of alkenyl functional organosiloxane in this example (DMVA + DMVB + MQD) is 88 wt%, this would correspond to 20.4 parts by mass.  This meets the amounts of the claimed components (A) and (B) in Table 1.  This example also contains an SiH siloxane, a catalyst and an additive (in this case H2O).  In this manner claim 1 is anticipated.
For claim 7 note that DMVA, DMVB and MQD each meet this requirement.
For claims 14 and 15, note that the amount and structure of the MH in the examples meet these requirements.
For claim 16 note that catalyst in Table 1 is platinum.
For claim 18 please see the various additives as found in column 4, line 50, through column 5, line 25.  This teaches various additives as claimed.
For claim 19, please note that H2O in Table 1 is added in such an amount.  Additionally note that the MQD component in Table 1 is considered by Gross et al. as being an additive (column 5, line 30) such that this meets this requirement too.
For claims 20 to 25 please see column 5, lines 20 and on, which teach inhibitors as claimed in amounts as claimed.  Note that the amounts of 100 ppm to 10,000 ppm corresponds to .01 to 1 wt% such that this anticipates values within the claimed range.
For claims 26 to 28, see column 4, lines 49 and on, which teach fillers as claimed in amounts as claimed.  Note that this specifically teaches, and thus anticipates, iron oxide.  Also note that the filler is optional such that this meets the requirement of 0 parts by mass.
For claims 30 to 32 see column 5, 1 to 20, which refers to curing conditions.
	For claim 33, note that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Thus if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
For claims 34 to 37, note that the phrase “employed on” is considered to be a future intended use clause that does not lend any patentable weight to the claimed cured material.  For instance, this does not require that the cured material actually be “employed”.  

Claims 5, 6, 8 to 13, 17, 29, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al.
	For claims 5, 6 and 11 to 13 note that adjusting the amount of the alkenyl siloxane imide copolymer or the alkenyl functional organosiloxane in Gross et al. would have been well within the skill of the ordinary artisan such that one would have found an amount as claimed to have been obvious.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
This is true particularly in view of the fact that the total weight of the composition is not disclosed such that this allows for an extremely large range of components.
For claims 8 to 10 note that selecting an aromatic group, such as a phenyl group, would have been obvious to the skilled artisan as the selection of appropriate groups on the siloxane backbone has a direct effect on the properties associated therewith.  Thus while the working example shows only methyl groups, note that column 1, lines 60 and on, teach that methyl groups and phenyl groups can be used in the alternative in a comparable manner.  While this is on the alkenyl siloxane and not the SiH siloxane, it would follow that they can be used in a comparable manner in any siloxane used in this composition.  
For claim 17, note that adjusting the amount of catalyst in the composition of Gross et al. would have been obvious to the skilled artisan in an effort to optimize the cure time and conditions directed associated therewith.  From this the skilled artisan would have found an amount of catalyst as claimed to have been obvious.
For claim 29, note that Gross et al. teach an amount of filler of from 1 to 200 parts per 100 parts of the composition such that one having ordinary skill in the art would have found an amount within the claimed range to have been obvious.
Finally for claims 36 and 37, if not a future intended use clause, please see column 1, lines 6 to 10, which teaches using the material therein as an electrical and thermal insulator or as a flame barrier such that selecting any known useful substrate in an effort to provide it with the appropriate insulation or barrier properties would have been obvious to the skilled artisan thereby rendering obvious these common substrates.

Claims 1 to 11, 14 to 25, 28 and 30 to 37 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020140073363 (English language translation provided by applicants in the IDS dated 2/8/22) in view of Nakamura et al. or Kim et al.
The KR reference teaches an alkenyl functional siloxane-imide copolymer that meets the requirement of claimed (A).  See the formula 4) (not shown in the English translation but found in the Korean original).  This also meets the requirements of claims 2 to 4.  See for instance the R1 groups shown as a) to c) in the Korean original.
The KR reference teaches that the alkenyl siloxane imide copolymer can include a reinforcing material which meets both the claimed additive and filler (although the latter is an optional component).  Paragraph 74 of the English language translation teaches that the composition can be thermally cured while paragraph 76 teaches the presence of a curing catalyst.  This differs from that claimed in that it uses a peroxide catalyst to undergo crosslinking rather than a polyorganohydrogensiloxane and the appropriate catalyst.  See the working examples in paragraphs 91 and 93.  
Nakamura et al. teach a silicone composition in which an alkenyl siloxane under-goes curing.  See the bottom of column 4 through column 5.  This refers to the conventional and well known means of curing including peroxide curing agents or, in the alternative, the combination of a siloxane having SiH groups and a platinum catalyst.
Kim et al. teach a silicone composition in which an alkenyl siloxane undergoes curing.  In column 3, lines 16 and on, Kim et al. teaches crosslinking by means of a peroxide cure or, alternatively, an SiH siloxane in combination with a platinum catalyst.
From the teachings in Nakamura et al. and Kim et al. one having ordinary skill in the art would have found it obvious to cure the alkenyl siloxane imide copolymer in the KR reference with an SiH siloxane in combination with a platinum catalyst, with the expectation of obtaining a comparable product to the peroxide cured copolymer found in the KR reference.  In this manner the instant claims are rendered obvious.
To further address the claim limitations, please note the following. On one hand the component (B) is optional such that the KR reference need not teach such a com-ponent for obviousness.  On the other hand, note that the alkenyl functional siloxane (B) is generic to any type of alkenyl functional organosiloxane such that the alkenyl functional siloxane-imide meets this requirement as well.   And yet still, see paragraphs 91 and 93 which include a methylvinyl silicon component.
Claims 2 to 4 are addressed above.
For claims 5 and 5 see the amounts of alkenyl siloxane imide as found in the KR document, paragraph 61, which fall within these claimed amounts.
For claims 7 to 10, note that this organosiloxane is not required in claim 1.
For claim 11, noting that the alkenyl functional organosiloxane (B) can be the same as the alkenyl functional siloxane-imide copolymer (A), the total amount of the corresponding siloxane-imide copolymer in the KR reference meets this requirement.
For claim 14, note that this structure is open to pretty much any organosiloxane having one or more SiH group with the requirement that it has less than 100 total Si atoms.  With this in mind, see Kim et al., column 3, lines 25 and on, which teach that the molecular weight of the crosslinker should be as low as possible in order to reduce the reversion of the crosslinked products.  From this one having ordinary skill in the art would have been motivated to select a crosslinker that is low molecular weight and as such will have less than 100 total Si atoms.  In this manner this limitation is rendered obvious.
For claim 16, the obviousness of selecting a platinum catalyst was noted supra.
For claims 15 and 17 please note that adjusting the amount of each component, in an effort to ensure thorough and adequate curing, would have been obvious to the skilled artisan and well within routine experimentation and/or optimization.
For claim 18, on one hand note that this remains an optional component such that it is not required. On the other hand note that the solvent in paragraph 77 is a viscosity modifier.  
For claim 19 note that adjusting the amount of solvent in an effort to provide a dissolved copolymer and yet not include more solvent than necessary, would have been within the skill of the ordinary artisan such that one would have found an amount as claimed to have been obvious.  On the other hand, since the reinforcing agent (for instance the glass fiber) meets this requirement see paragraph 68 in the KR reference that teaches such an amount.
For claims 20 to 25 the Examiner notes that adding an inhibitor to a platinum cured hydrosilylation reaction composition is well known in the art, in an effort to avoid premature reaction and allow the skilled artisan control over where and when curing occurs.  In this manner one having ordinary skill in the art of hydrosilylation curing the would have found the addition of such a known component to the composition in the KR reference to have been obvious.
For claim 28 again see paragraph 68.
For claims 30 to 32, note the reference to curing the siloxane-imide copolymer in the KR reference as noted supra.
For claim 33 note the heat resistance shown for the working examples in the KR reference (paragraph 101) which corresponds to the thermal degradation (paragraph 97) and meets that claimed.  
For claims 34 and 35 see paragraph 78. 
For claim 36 see that the working examples in paragraphs 91 and 93 use glass substrates.
For claim 37 see paragraph 78 in the KR reference which teaches that the composite sheet (i.e. the cured alkenyl siloxane imide copolymer composition) can be on various substrates and many of these, such as an optical lens or optical device, are quite commonly prepared from materials such as polycarbonate and polyester.  Given the wide range of utility disclosed in paragraph 78 as well as that which is well known in the art, i.e. the desirability of various using polymeric materials as claimed as substrates in which devices, the skilled artisan would have found the selection of such known substrates obvious.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
8/21/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765